Citation Nr: 0908100	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to 
December 1954, including in Korea from February 1952 to 
August 1952.  Service personnel records in the Veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Purple Heart medal.  See 38 
U.S.C.A. § 1154(b) (West 2002).  The Veteran died in December 
2004.  The appellant is his surviving spouse. 

The matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the cause of the Veteran's death.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran died in December 2004.  His death certificate 
listed the immediate cause of death as chronic obstructive 
pulmonary disease (COPD).

3.  At the time of his death, the Veteran was service 
connected and in receipt of a 30 percent disability rating 
for residuals, cold injury, right foot; a 30 percent 
disability rating for residuals, cold injury, left foot; a 20 
percent disability rating for residuals gunshot wound, left 
leg, with moderate tissue loss involving muscle groups XI and 
XII, with slight limitation of motion; a noncompensable (0 
percent) rating for residuals of a gunshot wound of the left 
hand with Dupuytren's contracture of the 3rd finger; and a 
noncompensable (0 percent) rating for residuals of back 
injury.  The Veteran was in receipt of a total rating due to 
individual unemployability, effective January 22, 2003.  
4.  Evidence of record does not demonstrate that the 
Veteran's cause of death was the result of service or any 
incident of service and was not shown to be secondary to the 
Veteran's service-connected cold injury disabilities. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claim Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claim (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the Veteran's cause of death was received in January 
2005.  Thereafter, she was notified of the provisions of the 
VCAA by the RO in correspondence dated in March 2005.  This 
letter notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
her claim, identified the appellant's duties in obtaining 
information and evidence to substantiate her claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in January 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in April 
2006. 

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error "did not affect 
the essential fairness of the adjudication." Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant and her representative 
throughout the appeal reflect that the appellant understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her representative, to include the February 
2006 statement, indicate that the appellant is clearly aware 
of the service-connected disabilities of the Veteran and of 
the evidence and information required to substantiate a DIC 
claim.  These documents also include the appellant's 
continued assertions that the Veteran's death was a result of 
his in-service pneumonia and service-connected residuals of 
cold exposure.  As such, the record reflects that the 
appellant and her representative had actual knowledge of the 
information and evidence needed to substantiate the claim for 
service connection for the cause of the Veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records, service personnel 
records, and all relevant VA treatment records pertaining to 
the Veteran's cause of death have been obtained and 
associated with the claims file.  

Finally, VA need not conduct an examination with respect to 
the service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4). 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran's cause of death may be 
associated with his military service.
Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate his claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including arteriosclerosis, and/or cardiovascular- 
renal disease, including hypertension, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2008).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303 (2008).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's enlistment examination report dated August 1951 
included no notation of lung pathology.  During service, in 
October 1954, the veteran was treated for infectious 
mononucleosis.  His November 1954 separation examination 
noted the lungs as normal, and a chest X-ray film of the 
lungs was negative.  

Service personnel records undated and signed by the Veteran 
list his civilian occupation as coal miner.  This document 
was completed well after June 1954, as it listed the Veteran 
as married with two children (he married the appellant in 
June 1954).  

Following service, the Veteran was service connected for 
residuals of a gunshot wound to the left leg with moderate 
tissue loss in muscle group XI, XII with slight limitation of 
motion evaluated at 20 percent disabling; residuals gunshot 
wound in the left hand with Dupuytren's contracture of the 
3rd finger evaluated as noncompensable; and for residuals of 
a back injury evaluated as noncompensable.  The Veteran was 
also granted service connection for residuals of cold injury 
to the right foot evaluated at 30 percent disabling and 
residuals of cold injury to the left foot evaluated at 30 
percent disabling.  The Veteran was found to be entitled to 
total disability due to individual unemployability in 2003. 

In a March 1955 VA examination report, the physician noted 
normal respiratory system, and the x-ray report noted normal 
lung fields.

In a VA cold injury examination report dated in April 2003, 
the physician noted a history of COPD and anthracosilicosis 
(black lung) as well as the Veteran's 20 year history of 
cigarette smoking.  A VA radiology report also dated April 
2003, revealed moderate to severe interstitial changes within 
both lunch fields with confluent densities in both upper 
lobes with fibrotic changes at both lung bases.  Furthermore, 
there was blunting of both costophrentic recesses.  The 
radiologist diagnosed severe interstitial lung disease. 

In a June 2003 VA Form 8940, the Veteran claimed total 
disability due to individual unemployability (TDIU) because 
of his service-connected hand and leg disabilities.  The 
Veteran stated he had been a driller with Empire Contracting 
from 1960 to 1986.

In an October 2004 VA consultation report, the physician 
noted that the Veteran had anthracosilicosis (black lung 
disease) from working in mines for so many years and severe 
COPD having just stopped smoking two years prior. 

The appellant does not contend, nor is there a factual basis 
in the record, that COPD was incurred during service, or 
manifested as a chronic disease within a year after his 
discharge from service in 1954.  Service treatment records 
show no findings of COPD or other chronic lung pathology.  
Post-service medical evidence of record first shows findings 
of COPD many years after the Veteran's separation from active 
service.  Thus, there is no basis upon which to conclude that 
the Veteran's COPD was incurred in or aggravated during 
military service, including on a presumptive basis.  See 38 
C.F.R. § 3.303, 3.307, 3.309 (2008).

Rather, appellant and her representative contend that the 
Veteran's in-service cold exposure, service-connected 
residuals from cold injury, and lung scarring from claimed 
in-service pneumonia contributed to his cause of his death.  
The service treatment records do not show treatment for 
pneumonia in service.  The Board recognizes that the Veteran 
was exposed to extreme cold while in service and is service-
connected for residuals of cold injury.  

In this case, it is uncontroverted that the Veteran was rated 
as compensable for residuals of cold injury at the time of 
his death.  Post-service VA medical evidence also clearly 
shows that the Veteran was treated for COPD.  However, 
service treatment records do not show any treatment for 
pneumonia.  There is also no competent medical evidence of 
record that even indicates that the Veteran's in-service cold 
exposure or service connected cold injury residuals were a 
contributing cause of his death from COPD.

The Board acknowledges the appellant and her representative's 
contentions that the Veteran's in-service cold exposure was a 
contributing cause of his death.  However, the record does 
not show that the appellant or her representative has the 
medical expertise that would render competent their 
statements as to the relationship between the Veteran's 
military service, his service-connected disabilities, and his 
cause of death.  These opinions alone cannot meet the burden 
imposed by 38 C.F.R. § 3.312 with respect to the relationship 
between events incurred during service, service-connected 
disability residuals, and the etiology of his fatal 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159(a) (2008).

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


